--------------------------------------------------------------------------------

EXHIBIT 10.5

EMPLOYMENT AGREEMENT
 JOSEPH TRUITT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
BioSpecifics Technologies Corp. (the “Company”) and Joseph Truitt (the
“Executive”) as of May 7, 2020 (the “Effective Date”).
 
WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Executive Officer and the Executive desires to serve in such capacity.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:
 
1.         Employment.
 
(a)          Term.  The term of this Agreement shall begin on the Effective Date
and shall continue until the termination of the Executive’s employment.  The
period commencing on the Effective Date and ending on the date on which the
Executive’s employment terminates is referred to herein as the “Term.”
 
(b)          Duties.  During the Term, the Executive shall serve as the Chief
Executive Officer of the Company, with duties, responsibilities and authority
commensurate therewith, and shall report to the Board of Directors of the
Company (the “Board”).  The Executive shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to the
Executive by the Board.  The Executive represents to the Company that the
Executive is not subject to or a party to any employment agreement,
noncompetition covenant, or other agreement that would be breached by, or
prohibit the Executive from, executing this Agreement and performing fully the
Executive’s duties and responsibilities hereunder.
 
(c)          Best Efforts.  During the Term, the Executive shall devote his best
efforts and full time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with the Executive’s obligations to the Company and its affiliated
entities hereunder, including, without limitation, obligations pursuant to
Section 15 below.  The foregoing shall not be construed as preventing the
Executive from (1) serving on civic, educational, philanthropic or charitable
boards or committees, or, with the prior written consent of the Board, in its
sole discretion, on corporate boards, and (2) managing personal investments, so
long as the activities set forth in the preceding clauses (1) and (2) are
permitted under the Company’s code of conduct and employment policies and do not
violate the provisions of Section 15 below; provided that, the activities set
forth in the preceding clauses (1) and (2) do not materially interfere or
conflict with the Executive’s duties or obligations to the Company and its
affiliated entities and his time commitments with respect thereto, as determined
by the Board.
 
(d)          Principal Place of Employment.  The Executive understands and
agrees that his principal place of employment will be in the Company’s offices
located in Wilmington, Delaware and that the Executive will be required to
travel for business in the course of performing his duties for the Company, it
being understood that Executive may telecommute from his home office from time
to time in accordance with the Company’s guidelines regarding same.
 

--------------------------------------------------------------------------------

2.           Compensation.
 
(a)          Base Salary.  During the Term, the Company shall pay the Executive
a base salary (“Base Salary”), at the annual rate of $625,000, which shall be
paid in installments in accordance with the Company’s normal payroll practices. 
The Executive’s Base Salary shall be reviewed annually by the Board pursuant to
the normal performance review policies for senior-level executives and may be
adjusted from time to time as the Compensation Committee deems appropriate.  The
Compensation Committee of the Board (the “Compensation Committee”) may take any
actions of the Board pursuant to this Agreement.
 
(b)          Annual Bonus.  The Executive shall be eligible to receive an annual
bonus for each fiscal year during the Term, commencing with the fiscal year
2021, based on the attainment, as determined by the Board in its sole
discretion, of individual and corporate performance goals and targets
established by the Board in its sole discretion (“Annual Bonus”).  The target
amount of the Executive’s Annual Bonus for any full fiscal year during the Term
is sixty percent (60%) of the Executive’s annual Base Salary.  Any Annual Bonus
shall be paid after the end of the fiscal year to which it relates, at the same
time as the bonuses for other executives employed by the Company; provided that
the Executive remains employed by the Company through the last day of the fiscal
year to which the Annual Bonus relates and provided further that in no event
shall the Executive’s Annual Bonus be paid later than two and a half months
after the last day of the fiscal year to which the Annual Bonus relates. 
Notwithstanding any provision of this Agreement, in the event the Executive’s
employment is terminated for Cause, the Executive shall not be eligible to
receive any unpaid Annual Bonus.
 
(c)          2020 Annual Bonus.  The Executive shall be eligible to receive a
pro-rated annual bonus for fiscal year 2020 with a target amount equal to the
target amount of the Executive’s Annual Bonus described in Section 2(b),
multiplied by a fraction, the numerator which is the number of days that elapsed
from the Effective Date until December 31, 2020, and the denominator of which is
366  (the “2020 Bonus”).  The amount of the 2020 Bonus shall be determined based
on the attainment of objectives determined by the Compensation Committee, after
good faith consultation with the Executive.  Any 2020 Bonus shall be paid to the
Executive no later than March 15, 2021; provided that any 2020 Bonus shall be
paid only if the Executive remains employed by the Company through December 31,
2020 and provided further that in no event shall the Executive be eligible to
receive any unpaid 2020 Bonus in the event the Executive’s employment is
terminated for Cause.
 
(d)          Equity Compensation.  As soon as practicable following the
Effective Date, the Executive shall receive a stock option grant with respect to
130,000 shares of Company Stock (the “Option”) pursuant to the Company’s 2019
Omnibus Incentive Compensation Plan (the “Equity Plan”).  The Option shall vest
in equal annual installments over the four (4)-year period immediately following
the date of grant and will be subject to the terms and conditions established by
the Board and the terms and conditions of the Equity Plan.
 
A-2

--------------------------------------------------------------------------------

3.            Retirement and Welfare Benefits.  During the Term, the Executive
shall be eligible to participate in the Company’s health, life insurance,
long-term disability, retirement and welfare benefit plans and programs, in each
case as may be available to employees of the Company, pursuant to their
respective terms and conditions.  Nothing in this Agreement shall preclude the
Company or any Affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the Effective Date.
 
4.            Vacation.  During the Term, the Executive shall be entitled to
five (5) weeks of vacation each year and holiday and sick leave at levels
commensurate with those provided to other senior executives of the Company, in
accordance with the Company’s vacation, holiday and other
pay-for-time-not-worked policies.  Upon termination of employment, Executive
shall be paid any accrued unused vacation for the year in which Executive’s
employment terminates.
 

5.            Business and Commuting Expenses.
 
(a)          Business Expenses. The Company shall reimburse the Executive for
all necessary and reasonable travel (which does not include commuting expenses
which are addressed in subsection (b) below) and other business expenses
incurred by the Executive in the performance of his duties hereunder in
accordance with such policies and procedures as the Company may adopt generally
from time to time for executives.
 
(b)          Commuting Expenses.   The Company shall reimburse the Executive for
commuting expenses reasonably incurred in accordance with the Company’s policies
and procedures.  Such reimbursements will be taxable to the Executive to the
extent required by law.
 
6.            Termination Without Cause; Resignation for Good Reason.  The
Company may terminate the Executive’s employment at any time without Cause.  The
Executive may initiate a termination of employment by resigning for Good Reason
as described below.  Upon termination by the Company without Cause or
resignation by the Executive for Good Reason, which in either case occurs at any
time other than upon or within one (1) year following a Change of Control, if
the Executive executes and does not revoke a written Release (as defined below),
the Executive shall be entitled to receive, in lieu of any payments under any
severance plan or program for employees or executives, the following:
 
(a)          a cash payment equal to one (1) times the Executive’s annual Base
Salary as in effect on the termination date, payable in installments over the
twelve (12) month period following the Executive’s termination date in
accordance with the Company’s normal payroll practices (but no less frequently
than monthly).  Payment will begin within sixty (60) days after the Executive’s
termination date, and any installments not paid between the termination date and
the date of the first payment will be paid with the first payment;
 
(b)          a cash payment equal to a pro-rated portion of Executive’s target
Annual Bonus, which shall be calculated by taking the target bonus amount
described in Section 2(b) above and multiplying it by a fraction, the numerator
which is the number of days that elapsed during the fiscal year in which
termination of employment occurs, and the denominator of which is the number of
calendar days in such fiscal year, with such amount payable in a lump sum within
sixty (60) days following the Executive’s termination date.
 
A-3

--------------------------------------------------------------------------------

(c)          reimbursement in cash equal to 100% of the monthly COBRA premiums
incurred by the Executive for the Executive and his eligible dependents under
the Company’s health plans during the eighteen (18) month period following the
Executive’s termination of employment.  Such reimbursement shall be provided on
the payroll date immediately following the date on which the Executive remits
the applicable premium payment and shall commence within sixty (60) days after
the Executive’s termination date; provided that the first payment shall include
any reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law;
 
(d)          accelerated vesting of twenty-five percent (25%) of the original
number of shares subject to the Option granted pursuant to Section 2(d), or to
the extent the number of shares subject to the Option that remain unvested at
the time of termination is fewer than twenty-five percent (25%) of the original
number of shares subject to the Option, accelerated vesting of the remaining
unvested portion of the Option, in each case, subject to the terms and
conditions of the Equity Plan, including, for the avoidance of doubt, the
minimum vesting provisions set forth therein, and the applicable grant
agreement; and
 
(e)          any accrued but unpaid Base Salary and any benefits accrued and due
under any applicable benefit plans and programs of the Company (“Accrued
Obligations”), and any accrued but unpaid annual bonus awarded and payable
pursuant to Section 2(b) or Section 2(c) for the fiscal year preceding
termination (the “Accrued Annual Bonus”), with such Accrued Obligations and
Accrued Annual Bonus paid regardless of whether the Executive executes or
revokes the Release.
 
For the avoidance of doubt, any outstanding equity awards, other than the Option
that vests in accordance with this Section 6, that the Executive holds on the
date of the Executive’s termination of employment pursuant to this Section 6
shall be forfeited, unless otherwise provided in the applicable grant agreement.
 
7.            Termination in Connection with a Change of Control.  In the event
that the Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason, in each case upon or within one (1) year
following a Change of Control, if the Executive executes and does not revoke a
written Release (as defined below), the Executive shall be entitled to receive,
in lieu of any payments under any severance plan or program for employees or
executives and in lieu of the payments and benefits set forth in Section 6 of
this Agreement, the following:
 
(a)          a cash payment equal to one and one-half (1.5) times the
Executive’s annual Base Salary as in effect on the Change of Control, payable in
a lump sum within sixty (60) days following the Executive’s employment
termination date;
 
(b)          a cash payment equal to the target amount of the Executive’s Annual
Bonus as described in Section 2(b) for the year in which termination occurs,
payable in a lump sum within sixty (60) days following the Executive’s
employment termination date;
 
A-4

--------------------------------------------------------------------------------

(c)          reimbursement in cash equal to 100% of the monthly COBRA premiums
incurred by the Executive for the Executive and his eligible dependents under
the Company’s health plans during the eighteen (18) month period following the
Executive’s termination of employment.  Such reimbursement shall be provided on
the payroll date immediately following the date on which the Executive remits
the applicable premium payment and shall commence within sixty (60) days after
the Executive’s termination date; provided that the first payment shall include
any reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law;
 
(d)          accelerated vesting of the portion of the Option granted pursuant
to Section 2(d) that remains unvested as of the date of the Executive’s
termination of employment, subject to the terms and conditions of the Equity
Plan and the applicable grant agreement; and
 
(e)          the Accrued Obligations and any Accrued Annual Bonus, with such
Accrued Obligations and Accrued Annual Bonus paid regardless of whether the
Executive executes or revokes the Release;
 
Notwithstanding the foregoing, if and to the extent required by Section 409A of
the Code, if a Change of Control does not constitute a “change in control event”
as defined by Section 409A of the Code or the lump sum payment in Section 7(a)
would otherwise cause the Executive to incur penalties under Section 409A of the
Code, such payment shall not be paid in a lump sum but shall be paid in equal
installments in accordance with the payroll practices over the eighteen
(18)-month period following Executive’s termination date.
 
8.            Cause.  The Company may terminate the Executive’s employment at
any time for Cause upon written notice to the Executive, in which event all
payments under this Agreement shall cease, except for any Accrued Obligations.
 
9.            Voluntary Resignation Without Good Reason.  The Executive may
voluntarily terminate employment without Good Reason.  In such event, after the
effective date of such termination, no payments shall be due under this
Agreement, except that the Executive shall be entitled to any Accrued
Obligations and any Accrued Annual Bonus.
 
10.          Disability.  If the Executive incurs a Disability during the Term,
the Company may terminate the Executive’s employment on or after the date of
Disability.  If the Executive’s employment terminates on account of Disability,
the Executive shall be entitled to receive any Accrued Obligations and any
Accrued Annual Bonus.  For the avoidance of doubt, in the event of such
termination, the Executive shall not be eligible to receive any payments or
benefits pursuant to Section 6 or Section 7.  For purposes of this Agreement,
the term “Disability” shall have the same meaning ascribed to such term in
Section 22(e)(3) of the Code.
 
11.          Death.  If the Executive dies during the Term, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any Accrued Obligations and any Accrued Annual
Bonus.  Otherwise, the Company shall have no further liability or obligation
under this Agreement to the Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
the Executive.
 
A-5

--------------------------------------------------------------------------------

12.          Resignation of Positions.  Effective as of the date of any
termination of employment, the Executive will resign from all Company-related
positions, including as an officer and director of the Company and its parents,
subsidiaries and Affiliates.
 
13.          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(a)          “Cause” shall mean the Executive’s (1) breach of a material term of
this Agreement or any confidentiality, nonsolicitation, noncompetition or
inventions assignment agreement with the Company; (2) commission of an act of
fraud, embezzlement, theft, or material dishonesty; (3) willful engagement in
conduct that causes, or is likely to cause, material damage to the property or
reputation of the Company; (4) failure to perform satisfactorily the material
duties of the Executive’s position (other than by reason of disability) after
receipt of a written warning from the Board; (5) commission of a felony or any
crime of moral turpitude; or (6) material failure to comply with the Company’s
code of conduct or employment policies.
 
With regard to any event constituting Cause pursuant to clauses (1), (3), (4) or
(6), the Executive shall have a period of 15 days after receiving written notice
from the Company of such event in which he may correct such event if it is
reasonably subject to cure (“Cure Period”).  Cause shall not exist for purposes
of this Section 13(a) unless the Board determines that: (i) the event
constituting Cause is not subject to cure or (ii) after the Cure Period, the
Executive has failed to cure the event constituting Cause.
 
(b)          “Change of Control” shall be deemed to have occurred if:
 
(1)         a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
fifty percent (50%) of the Company’s then outstanding shares of Company Stock,
shall acquire such additional shares of Company Stock in one or more
transactions, or series of transactions, such that following such transaction or
transactions such person or group and affiliates beneficially own fifty percent
(50%) or more of the Company Stock outstanding;
 
(2)          closing of the sale of all or substantially all of the assets of
the Company on a consolidated basis to an unrelated person or entity;
 
(3)         individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Company’s Board (for this purpose,
“Incumbent Board” means at any time those persons who are then members of the
Company’s Board of Directors and who are either (y) members of the Company’s
Board of Directors on the Effective Date, or (z) have been elected, or have been
nominated for election by the Company’s stockholders, by the affirmative vote of
at least two-thirds of the directors comprising the Incumbent Board at the time
of such election or nomination (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination)); or
 
A-6

--------------------------------------------------------------------------------

(4)         the consummation of any merger, reorganization, consolidation or
share exchange unless the persons who were the beneficial owners of the
Company’s outstanding shares of Company Stock immediately before the
consummation of such transaction beneficially own more than fifty percent (50%)
of the outstanding shares of the common stock of the successor or survivor
entity in such transaction immediately following the consummation of such
transaction. For purposes of this definition, the percentage of the beneficially
owned shares of the successor or survivor entity described above shall be
determined exclusively by reference to the shares of the successor or survivor
entity which result from the beneficial ownership of Company Stock by the
persons described above immediately before the consummation of such transaction.
 
(c)          “Company Stock” shall mean common stock of the Company.
 
(d)          “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s consent, other than on account of the
Executive’s disability:
 
(1)         A material diminution by the Company of the Executive’s title,
authority, duties or responsibilities, or a requirement that the Executive
report to someone other than the Board;
 
(2)         A material change in the geographic location at which the Executive
must perform services under this Agreement (which, for purposes of this
Agreement, means any change of more than 40 miles from the Executive’s principal
place of employment as set forth in Section 1(d)), excluding for the avoidance
of doubt, (i) any travel for business in the course of performing the
Executive’s duties for the Company, and (ii) any change of more than 40 miles
from the Executive’s principal place of employment as set forth in Section 1(d)
that reduces the Executive’s commute from his principal residence to such
principal place of employment;
 
(3)         A material diminution in the Executive’s Base Salary, except for any
diminution that is part of a broad-based diminution of base salary applicable to
a majority of officers of the Company; or
 
(4)         Any action or inaction that constitutes a material breach by the
Company of this Agreement.
 
The Executive must provide written notice of termination for Good Reason to the
Company within 30 days after the event constituting Good Reason.  The Company
shall have a period of 30 days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination.  If the Company does not correct the act or failure to
act, the Executive’s employment will terminate for Good Reason on the first
business day following the Company’s 30-day cure period.
 
(e)          “Release” shall mean a separation agreement and general release of
any and all claims against the Company and all related parties with respect to
all matters arising out of the Executive’s employment by the Company, and the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit).  The Release will be in the form
attached hereto as Exhibit A, subject to such legally required changes, as
determined by the Company.
 
A-7

--------------------------------------------------------------------------------

14.          Section 409A.
 
(a)          This Agreement is intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by section 409A of the Code,
to the extent applicable.  Severance benefits under this Agreement are intended
to be exempt from section 409A of the Code under the “short-term deferral”
exception, to the maximum extent applicable, and then under the “separation pay”
exception, to the maximum extent applicable.  Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if the
Executive is considered a “specified employee” for purposes of section 409A of
the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A of the Code, and the accumulated amounts shall be paid in a
lump-sum payment within 10 days after the end of the six-month period.  If the
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within sixty (60) days after
the date of the Executive’s death.
 
(b)          All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code.  For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event may the Executive, directly or indirectly,
designate the taxable year of a payment.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the Release, directly or indirectly, result in the Executive’s
designating the taxable year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.
 
(c)          All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement be for expenses incurred during the period specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a fiscal year not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the fiscal year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.
 
A-8

--------------------------------------------------------------------------------

15.          Restrictive Covenants.
 
(a)          Noncompetition.  The Executive agrees that during the Executive’s
employment with the Company and its Affiliates and the twelve (12)-month period
following the date on which the Executive’s employment terminates for any reason
(the “Restriction Period”), the Executive will not, without the Board’s express
written consent, engage (directly or indirectly) in any Competitive Business in
the United States.  The term “Competitive Business” means any entity or person
that is engaged in a business, in the United States, in which the Company or its
subsidiaries engaged during the Executive’s employment, or that the Company is
actively considering and as to which the Company has entered into a
confidentiality agreement (including the business of pharmaceutical products
containing Collagenase ABC, and any variants or derivatives thereof, as an
active ingredient and any reformulation, improvement, enhancement, combination,
refinement or modification thereof).  The Executive understands and agrees that,
given the nature of the business of the Company and its Affiliates (as defined
below) and the Executive’s position with the Company, the foregoing geographic
scope is reasonable and appropriate.  For purposes of this Agreement, the term
“Affiliate” means any subsidiary of the Company or other entity under common
control with the Company.
 
(b)          Nonsolicitation of Company Personnel.  The Executive agrees that
during the Restriction Period, the Executive will not, either directly or
through others, hire or attempt to hire any employee, consultant or independent
contractor of the Company or its Affiliates, or solicit or attempt to solicit
any such person to change or terminate his or her relationship with the Company
or an Affiliate or otherwise to become an employee, consultant or independent
contractor to, for or of any other person or business entity, unless more than
twelve (12) months shall have elapsed between the last day of such person’s
employment or service with the Company or Affiliate and the first day of such
solicitation or hiring or attempt to solicit or hire.  If any employee,
consultant or independent contractor is hired or solicited by any entity that
has hired or agreed to hire the Executive, such hiring or solicitation shall be
presumed to be a violation of this subsection (b).
 
(c)          Nonsolicitation of Customers.  The Executive agrees that during the
Restriction Period, the Executive will not, either directly or through others,
solicit, divert, appropriate or do business with, or attempt to solicit, divert,
appropriate or do business with, any customer or actively sought prospective
customer of the Company or an Affiliate for the purpose of providing such
customer or actively sought prospective customer with services or products
competitive with those offered by the Company or an Affiliate during the
Executive’s employment with the Company or an Affiliate.
 
(d)          Proprietary Information.  At all times, the Executive will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Proprietary Information (defined below) of the Company or an Affiliate,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company or an Affiliate or as described in Section
15(e) below, or unless the Company expressly authorizes such disclosure in
writing.  “Proprietary Information” shall mean any and all confidential and/or
proprietary knowledge, data or information of the Company and its Affiliates and
shareholders, including but not limited to information relating to financial
matters, investments, budgets, business plans, marketing plans, personnel
matters, business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.
 
A-9

--------------------------------------------------------------------------------

(e)          Reports to Government Entities.  Nothing in this Agreement shall
prohibit or restrict the Executive from initiating communications directly with,
responding to any inquiry from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, any agency Inspector General or any other federal, state
or local regulatory authority (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  The Executive does not need the prior
authorization of the Company to engage in conduct protected by this subsection,
and the Executive does not need to notify the Company that the Executive has
engaged in such conduct.  Please take notice that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to individuals who disclose trade secrets to their attorneys, courts, or
government officials in certain, confidential circumstances that are set forth
at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
 
(f)          Inventions Assignment.  The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to the Company’s or its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by the Company or an Affiliate (“Work Product”) belong
to the Company.  The Executive will promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments). 
If requested by the Company, the Executive agrees to execute any inventions
assignment and confidentiality agreement that is required to be signed by
employees of the Company and its Affiliates generally.
 
(g)          Return of Company Property.  Upon termination of the Executive’s
employment with the Company for any reason, and at any earlier time the Company
requests, the Executive will deliver to the person designated by the Company all
originals and copies of all documents and property of the Company and its
Affiliates that is in the Executive’s possession or under the Executive’s
control or to which the Executive may have access.  The Executive will not
reproduce or appropriate for the Executive’s own use, or for the use of others,
any property, Proprietary Information or Work Product.
 
16.          Legal and Equitable Remedies; Arbitration.
 
(a)          Because the Executive’s services are personal and unique and the
Executive has had and will continue to have access to and has become and will
continue to become acquainted with the Proprietary Information of the Company
and its Affiliates, and because any breach by the Executive of any of the
restrictive covenants contained in Section 15 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 15 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 15.  The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise unenforceable.
 
A-10

--------------------------------------------------------------------------------

(b)          Except as otherwise set forth in this Agreement in connection with
equitable remedies, any dispute, claim or controversy arising out of or relating
to this Agreement or the Executive’s employment with the Company (collectively,
“Disputes”), including, without limitation, any dispute, claim or controversy
concerning the validity, enforceability, breach or termination of this
Agreement, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
and Procedures of JAMS, as modified herein (“Rules”). Further, the Executive
hereby waives any right to bring on behalf of persons other than the Executive,
or to otherwise participate with other persons in, any class, collective, or
representative action (including but not limited to any representative action
under any federal, state or local statute or ordinance).  The requirement to
arbitrate covers all Disputes (other than disputes which by statute are not
arbitrable) including, but not limited to, claims, demands or actions under the
Age Discrimination in Employment Act (including Older Workers Benefit Protection
Act); Americans with Disabilities Act; Civil Rights Act of 1866; Civil Rights
Act of 1991; Employee Retirement Income Security Act of 1974; Equal Pay Act;
Family and Medical Leave Act of 1993; Title VII of the Civil Rights Act of 1964;
Fair Labor Standards Act; Fair Employment and Housing Act; and any other law,
ordinance or regulation regarding discrimination or harassment or any terms or
conditions of employment.  There shall be one arbitrator who shall be jointly
selected by the parties.  If the parties have not jointly agreed upon an
arbitrator within twenty (20) calendar days after respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request JAMS to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator.  If the parties have not agreed upon an arbitrator within
ten (10) calendar days after the transmittal date of such list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to JAMS, which shall then select an arbitrator in accordance with the
Rules.  The place of arbitration shall be New York, New York.  By agreeing to
arbitration, the parties hereto do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, including, without limitation,
with respect to the provisions of Section 15. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.  Judgment upon the award of
the arbitrator may be entered in any court of competent jurisdiction. The
arbitrator shall: (a) have authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all administrative fees of JAMS in excess of $435 (a typical
filing fee in court) and the arbitrator’s fees and expenses.
 
A-11

--------------------------------------------------------------------------------

(c)          The Executive irrevocably and unconditionally (1) agrees that any
legal proceeding arising out of this Agreement shall be brought solely in the
United States District Court for the Southern District of New York, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in the State of New York, (2) consents to the exclusive
jurisdiction of such court in any such proceeding, and (3) waives any objection
to the laying of venue of any such proceeding in any such court.  The Executive
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.
 
(d)          Notwithstanding anything in this Agreement to the contrary, if the
Executive is  found to have breached any of the Executive’s obligations under
Section 15 by an arbitrator or court of law after a full evidentiary hearing on
the merits of the Company’s claim of breach, the Company shall be obligated to
provide only the Accrued Obligations, and all payments under Section 2, Section
6, or Section 7 hereof, as applicable, shall cease.  In such event and after the
conclusion of all appeals, the Company may require that the Executive repay all
amounts theretofore paid to him pursuant to Section 6 or Section 7 hereof (other
than the Accrued Obligations), and in such case, the Executive shall promptly
repay such amounts on the terms determined by the Company.
 
(e)          If a party to this Agreement shall bring any action, arbitration,
suit, counterclaim or appeal against the other party, declaratory or otherwise,
to enforce the terms hereof or to declare rights hereunder (an “Action”), the
non-prevailing party in such Action shall pay to the prevailing party in such
Action the prevailing party’s administrative fees, reasonable attorney’s fees
and third-party expenses actually incurred in prosecuting or defending such
Action and/or enforcing any judgment, order, ruling or award, granted therein,
all of which shall be deemed to have accrued from the commencement of such
Action. The prevailing party shall be determined based upon an assessment of
which party’s arguments or positions can fairly be said to have prevailed over
the other party’s arguments or positions on the major disputed issues in the
Action.  Such assessment should include evaluation of the following:  the amount
of the net recovery; the primary issues disputed by the parties; whether the
amount of the award comprises a significant percentage of the amount sought by
the claimant; and the most recent settlement positions of the parties. The court
or arbitrator, as applicable, may fix the amount of reasonable attorneys’ fees
and third-party expenses upon the request of any party. The terms of this
Section 16(e) shall survive following termination of this Agreement.
 
17.          Survival.  The respective rights and obligations of the parties
under this Agreement (including, but not limited to, under Sections 15 and 16)
shall survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
18.          No Mitigation or Set-Off.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced regardless of whether the
Executive obtains other employment.  The Company’s obligations to make the
payments provided for in this Agreement and otherwise to perform their
respective obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others.
 
A-12

--------------------------------------------------------------------------------

19.          Section 280G.  In the event of a change in ownership or control
under section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction.  No reduction shall be made
unless the reduction would provide Executive with a greater net after-tax
benefit.  The determinations under this Section shall be made as follows:
 
(a)          The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code. 
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
 
(b)          Payments under this Agreement shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Executive. Where more than one payment has the
same value for this purpose and they are payable at different times, they will
be reduced on a pro rata basis.  Only amounts payable under this Agreement shall
be reduced pursuant to this Section.
 
(c)          All determinations to be made under this Section shall be made by
an independent certified public accounting firm selected by the Company in
consultation with the Executive immediately prior to the change-in-ownership or
-control transaction (the “Accounting Firm”).  The Accounting Firm shall provide
its determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction.  Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive.  All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.
 
20.          Notices.  All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand delivered
or mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):
 
If to the Company, to:


BioSpecifics Technologies Corp.
Delaware Corporate Center II
2 Righter Parkway, Suite 200
Wilmington, DE 19803
Attn:  Chair of the Board of Directors


A-13

--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:


Carl A. Valenstein
Morgan, Lewis & Bockius LLP
One Federal Street, Boston MA 02110-1726
Carl.Valenstein@morganlewis.com


If to the Executive, to the most recent address on file with the Company, or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


21.          Withholding.  All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation. 
The Executive shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Agreement.
 
22.          Remedies Cumulative; No Waiver.  No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity.  No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.
 
23.          Assignment.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the duties and responsibilities
of the Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company may
assign its respective rights, together with their respective obligations
hereunder (which such obligations must be assigned), in connection with any
sale, transfer or other disposition of all or substantially all of its business
and assets, and such rights and obligations shall inure to, and be binding upon,
any successor to the business or any successor to substantially all of the
assets of the Company, whether by merger, purchase of stock or assets or
otherwise, which successor shall expressly assume such obligations, and the
Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Section 15, will continue to
apply in favor of the successor.
 
24.          Company Policies.  The compensation payable under this Agreement
shall be subject to any applicable clawback, recoupment, and share trading
policies, and other policies of the Company to the extent such other policies
are required by law, that may be implemented by the Board from time to time with
respect to all executive officers of the Company (as determined by the Company
for purposes of Section 16 of the Securities Exchange Act of 1934).
 
A-14

--------------------------------------------------------------------------------

25.          Indemnification.  In the event the Executive is made, or threatened
to be made, a party to any legal action or proceeding, whether civil or
criminal, including any governmental or regulatory proceedings or
investigations, by reason of the fact that the Executive is or was a director or
officer of the Company or any of its Affiliates, the Executive shall be
indemnified by the Company, and the Company shall pay the Executive’s related
expenses when and as incurred, to the fullest extent permitted by applicable law
and the Company’s articles of incorporation and bylaws.  During the Executive’s
employment with the Company or any of its Affiliates and after termination of
employment for any reason, the Company shall cover the Executive under the
Company’s directors’ and officers’ insurance policy applicable to other officers
and directors according to the terms of such policy.
 
26.          Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto and supersedes any and all prior agreements and
understandings concerning the Executive’s employment by the Company, including
the offer letter agreement of employment dated April 1, 2020, from the Company
to the Executive and executed by the Executive on April 2, 2020.  This Agreement
may be changed only by a written document signed by the Executive and the
Company.
 
27.          Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement, which can be given
effect without the invalid or unenforceable provision or application, and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
 
28.          Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive and procedural laws of the
State of New York without regard to rules governing conflicts of law. 
 
29.          Counterparts; Facsimile/PDF Signatures.  This Agreement may be
executed in any number of counterparts (including facsimile counterparts), each
of which shall be an original, but all of which together shall constitute one
instrument. Execution of a facsimile or PDF copy shall have the same force and
effect as execution of an original, and a copy of a signature will be admissible
in any legal proceeding as if an original.
 
(Signature Page Follows)
 
A-15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
BIOSPECIFICS TECHNOLOGIES CORP.
     
/s/ Jennifer Chao
 
Name: Jennifer Chao
 
Title: Chair of the Board of Directors
     
EXECUTIVE
     
/s/ Joseph Truitt
 
Name: Joseph Truitt





A-16

--------------------------------------------------------------------------------